

Exhibit 10.1
 
EIGHTH AMENDMENT TO LEASE
 
     THIS EIGHTH AMENDMENT TO LEASE (this “Eighth Amendment”) is entered into as
of this 1st day of August, 2011 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
 
RECITALS
 
     A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), that
certain Second Amendment to Lease dated as of September 30, 2008 (the “Second
Amendment”), that certain Third Amendment to Lease dated as of April 29, 2009
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment”), and that
certain Seventh Amendment to Lease dated as of December 22, 2010 (the “Seventh
Amendment” and, collectively with the Original Lease and the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment and Sixth
Amendment, and as the same may have been further amended, supplemented or
otherwise modified from time to time, the “Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 735, 745, 755, 765 and 777
Old Saw Mill River Road in Tarrytown, New York (collectively, the “Buildings”,
and each a “Building”);
 
     B. WHEREAS, Landlord and Tenant are parties to that certain Space License
Agreement (“Space License”) dated as of the December 3, 2009 whereby Tenant
licenses from Landlord approximately Six Thousand Five Hundred Sixty-Eight
(6,568) square feet of Rentable Area on the S-Level of the building located at
777 Old Saw Mill River Road in Tarrytown, New York (the “777 License Area
Premises”);
 
     C. WHEREAS, Tenant desires to exercise the option set forth in Article 25
of the Space License to lease from Landlord the 777 License Area Premises, as
shown on Exhibit A attached hereto, and Landlord desires to lease to Tenant the
777 License Area Premises;
 
     D. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to
lease to Tenant approximately Four Hundred Forty-Nine (449) square feet of
Rentable Area on the third (3rd) floor of the building located at 765 Old Saw
Mill River Road in Tarrytown, New York, as shown on Exhibit B attached hereto
(the “765 Elevator Lobby Premises”); and
 
     E. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
 
1
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
 
     1. Definitions. For purposes of this Eighth Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein. The Lease, as amended by this Eighth Amendment, is referred to herein as
the “Amended Lease.”
 
     2. Additions to Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the following space on the following terms:
 
          (a) the 777 License Area Premises, effective as of the Execution Date.
The parties acknowledge that Tenant has been licensing the 777 License Area
Premises pursuant to the Space License. Effective as of the Execution Date, the
777 License Area Premises shall be included in the Amended Lease as a part of
the Premises and the 777 License Area Premises shall be governed in all respects
by the Amended Lease. The Term for the 777 License Area Premises shall expire on
the Term Expiration Date for the New Premises, subject to (i) Tenant’s option to
extend the Term of the Lease as provided in Article 44 of the Amended Lease and
(ii) Tenant’s termination option set forth in Section 5(a) below. Commencing as
of the date Landlord delivers the 777 License Area Premises to Tenant and
continuing through the Term, and subject to the provisions of Section 5 hereof,
Tenant shall pay to Landlord Basic Annual Rent for the 777 License Area Premises
at an initial rate equal to Thirty-Four and 85/100 Dollars ($34.85) per square
foot of Rentable Area per year in accordance with the terms for payment of Basic
Annual Rent set forth in the Lease. Basic Annual Rent for the 777 License Area
Premises shall increase annually every July 1st by two and one-half percent
(2.5%) of the then-current applicable Basic Annual Rent, commencing as of July
1, 2012. In addition to Basic Annual Rent, commencing as of the date that
Landlord delivers the 777 License Area Premises to Tenant, Tenant shall pay to
Landlord as Additional Rent, at times specified in the Amended Lease, Tenant’s
Pro Rata Share of Operating Expenses with respect to the 777 License Area
Premises. For the avoidance of doubt, HVAC for the 777 License Area Premises
shall be calculated in the same manner as provided in the Amended Lease with
respect to the Retained Premises, and the 777 License Area Premises shall be
treated as Retained Premises for the purposes of allocation of the CAM Pool
Charges in accordance with Exhibit O of the Amended Lease (as of the Term
commencement date for the 777 License Area Premises); and
 
2
 

--------------------------------------------------------------------------------

 

          (b) the 765 Elevator Lobby Premises, effective as of the “765 Elevator
Lobby Premises Commencement Date,” which shall be the earlier of (i) fifteen
(15) business days following the Execution Date and (ii) the date that Tenant
completes construction of a demising wall (“Demising Wall”), in approximately
the location depicted in Exhibit B, at Tenant’s sole cost and expense. No
construction management fee shall be paid to Landlord based upon the cost of
installing the Demising Wall. The Term for the 765 Elevator Lobby Premises shall
expire on the Term Expiration Date for the New Premises, subject to (A) Tenant’s
option to extend the Term of the Lease as provided in Article 44 of the Amended
Lease, (B) Tenant’s termination option set forth in Section 5(b) below and (C)
the provisions of Section 5(d) below. Commencing as of the 765 Elevator Lobby
Premises Commencement Date and continuing through the Term, and subject to the
provisions of Section 5 hereof, Tenant shall pay to Landlord Basic Annual Rent
for the 765 Elevator Lobby Premises at an initial rate equal to Five and 00/100
Dollars ($5.00) per square foot of Rentable Area per year in accordance with the
terms for payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent
for the 765 Elevator Lobby Premises shall increase annually every July 1st by
two and one-half percent (2.5%) of the then-current applicable Basic Annual
Rent, commencing as of July 1, 2012. In addition to Basic Annual Rent,
commencing as of the 765 Elevator Lobby Premises Commencement Date, Tenant shall
pay to Landlord as Additional Rent, at times specified in the Amended Lease,
Tenant’s Pro Rata Share of Operating Expenses with respect to the 765 Elevator
Lobby Premises. For the avoidance of doubt, HVAC for the 765 Elevator Lobby
Premises shall be calculated in the same manner as provided in the Amended Lease
with respect to the Retained Premises, and the 765 Elevator Lobby Premises shall
be treated as Retained Premises for the purposes of allocation of the CAM Pool
Charges in accordance with Exhibit O of the Amended Lease (as of the 765
Elevator Lobby Premises Commencement Date).
 
     3. Tenant’s Pro Rata Shares. From and after (a) the Execution Date, with
respect to the 777 License Area Premises, and (b) the 765 Elevator Lobby
Premises Commencement Date with respect to the 765 Elevator Lobby Premises, the
Premises shall thereafter be deemed to include the premises so delivered and
Tenant’s Pro Rata Shares of the Building, Existing Project, New Project and
Entire Project shall be incrementally increased by the amounts set forth in
Exhibit C attached hereto. As of each such date, the defined terms in Section
2.2 of the Lease shall be automatically amended to reflect the adjustments set
forth in this Section. Rentable Area and Tenant’s Pro Rata Shares are all
subject to adjustment under the Amended Lease, including pursuant to Section
9.2.
 
     4. Parking. The parties acknowledge that, in accordance with the Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the Premises leased to Tenant hereunder.
 
     5. Termination Options.
 
          (a) Tenant shall be entitled to terminate the Lease with respect to
the 777 License Area Premises on June 30, 2014, December 31, 2015, or December
31, 2016; provided that (x) Tenant provides Landlord with no less than eighteen
(18) months’ prior written notice and (y) on or before the date of such
termination, Tenant pays to Landlord an amount equal to, if terminated on (i)
June 30, 2014, One Hundred Ninety-Three Thousand Four Hundred Twenty-Seven and
60/100 Dollars ($193,427.60) (based on Twenty-Nine and 45/100 Dollars ($29.45)
per square foot of Rentable Area of the applicable portion of the Premises),
(ii) December 31, 2015, One Hundred Thirty-One Thousand Four Hundred Ninety-One
and 36/100 Dollars ($131,491.36)(based on Twenty and 02/100 Dollars ($20.02) per
square foot of Rentable Area of the applicable portion of the Premises), and
(iii) December 31, 2016, Sixty-Eight Thousand Nine Hundred Sixty-Four and 00/100
Dollars ($68,964.00)(based on Ten and 50/100 Dollars ($10.50) per square foot of
Rentable Area of the applicable portion of the Premises). If Tenant timely
exercises its option to terminate the Lease with respect to the 777 License Area
Premises, then Tenant shall surrender the 777 License Area Premises to Landlord
on the applicable surrender date in the condition required by the Amended Lease
for surrendering Premises upon the expiration.
 
3
 

--------------------------------------------------------------------------------

 

          (b) Tenant shall be entitled to terminate the Lease with respect to
the 765 Elevator Lobby Premises on June 30, 2014, December 31, 2015, or December
31, 2016; provided that Tenant provides Landlord with no less than eighteen (18)
months’ prior written notice. If Tenant timely exercises its option to terminate
the Lease with respect to the 765 Elevator Lobby Premises or Tenant’s lease of
the 765 Elevator Lobby Premises expires or is terminated early, then Tenant
shall surrender the 765 Elevator Lobby Premises to Landlord on the applicable
surrender date in the condition required by the Amended Lease for surrendering
Premises upon expiration.
 
          (c) Time is of the essence with respect to the exercise of the
termination options granted in this Section 5.
 
          (d) In the event that (i) Tenant exercises its Quad I and II
Termination Option as set forth in Section 13(b) of the Third Amendment or (ii)
Tenant’s lease of any portion of the Quad I or Quad II Premises (as defined in
the Third Amendment) expires or is terminated early (each of (i) and (ii), a
“Quad I and II Premises Termination” and, collectively, “Quad I and II Premises
Terminations”), then Tenant’s lease of the 765 Elevator Lobby Premises shall
also terminate effective as of the date of such Quad I and II Premises
Termination(s). Upon termination of the 765 Elevator Lobby Premises due to a
Quad I and II Premises Termination(s), the 765 Elevator Lobby Premises shall be
considered a Common Area under the Amended Lease and shall no longer be included
as part of Tenant’s Pro Rata Share.
 
     6. Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
 
44. Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space, (b) the
entire New Whole Building Premises, (c) the entire New Multiple Tenant Building
Premises, (d) the Modified Additional Premises, (e) the Swap Premises and 765
Elevator Lobby Premises, (f) each full floor of the 755 Premises, (g) the 765
Expansion Premises, (h) the 765 Expansion Premises II, (i) C-Level Storage
Spaces and (j) the 777 License Area Premises. If Tenant fails to exercise an
Option with respect to less than all of the Premises and the time to do so has
lapsed (or if a Retained Premises Early Termination or a termination pursuant to
a Swap Premises Termination Option has occurred), then Tenant shall no longer
have an Option with respect to those portions of the Premises for which it
failed to exercise an Option. Tenant’s Options for the remaining Premises shall
remain in full force and effect.
 
4
 

--------------------------------------------------------------------------------

 

     7. Condition of Premises. Except as otherwise provided herein (including
Section 2 hereof), Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the 777 License Area Premises or the 765 Elevator Lobby Premises with respect
to the suitability of the same for the conduct of Tenant’s business. Tenant
acknowledges that it is generally familiar with the condition of the 777 License
Area Premises and the 765 Elevator Lobby Premises and, notwithstanding anything
contained in the Amended Lease to the contrary, agrees to take the same in its
condition “as is” as of the applicable delivery date. Tenant’s taking possession
of the 777 License Area Premises and the 765 Elevator Lobby Premises, except as
otherwise agreed to in writing by Landlord and Tenant, shall conclusively
establish that the same were at such time in good, sanitary and satisfactory
condition and repair. Notwithstanding the foregoing, Landlord represents and
warrants that the Building Systems (including the HVAC systems) in the 777
License Area Premises and the 765 Elevator Lobby Premises are, and will be, in
good working condition and that the same are, subject to the provisions of
Section 17 of the Original Lease, currently serviced by Utilities and other base
building services. Subject to Landlord’s reasonable prior approval, Tenant shall
have the right, at its sole cost and expense, to convert the Johnson Controls
building controls serving the 777 License Area Premises and the 765 Elevator
Lobby Premises from Landlord’s network to Tenant’s network.
 
     8. Alterations. At Tenant’s sole cost and expense, Tenant shall be
permitted to install a card reader on the freight elevator serving the 765
Elevator Lobby Premises (“Card Reader”). No construction management fee shall be
paid to Landlord based upon the cost of installing the Card Reader. At
Landlord’s request, Tenant shall remove the Card Reader upon the expiration or
earlier termination of the Lease and shall promptly repair any damage caused
thereby.
 
     9. Termination of Space License. Landlord and Tenant acknowledge that,
concurrent with the execution and delivery of this Eighth Amendment, Landlord
and Tenant are executing the Space License Termination Agreement attached hereto
as Exhibit D.
 
     10. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Eighth
Amendment, other than Studley (“Broker”), and agrees to indemnify, defend and
hold Landlord harmless from any and all cost or liability for compensation
claimed by any such broker or agent, other than Broker, employed or engaged by
it or claiming to have been employed or engaged by it. Broker is entitled to a
leasing commission in connection with the making of this Eighth Amendment, and
Landlord shall pay such commission to Broker pursuant to a separate agreement
between Landlord and Broker.
 
     11. No Default. Tenant represents, warrants and covenants that, to the best
of Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
 
5
 

--------------------------------------------------------------------------------

 

     12. Effect of Amendment. Except as modified by this Eighth Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Eighth Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Eighth Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Eighth Amendment.
 
     13. Miscellaneous. This Eighth Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Eighth Amendment are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof. All exhibits hereto are incorporated herein by
reference. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.
 
     14. Counterparts. This Eighth Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
6
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Eighth
Amendment.
 
LANDLORD:
 
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
 

 
By:      /s/ Kevin M. Simonsen
Name: Kevin M. Simonsen
Title:   VP, Real Estate Counsel
 

 
TENANT:
 
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
 

 
By:      /s/ Murray A. Goldberg
Name: Murray A. Goldberg
Title:   Senior Vice President, Finance & Administration and Chief Financial
Officer
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
777 LICENSE AREA PREMISES
 
[IMAGE]
 
A-1
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
765 ELEVATOR LOBBY PREMISES AND DEMISING WALL
 
[IMAGE]
 
B-1
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TENANT’S PRO RATA SHARES
 

Definition or
Provision Means the
Following: Square
Feet of
Rentable
Area Tenant’s Pro
Rata Share
of Applicable
Building Tenant’s
Pro Rata
Share of
Existing
Project
(827,790) Tenant’s
Pro Rata
Share of
the Entire
Project
(1,188,310) Portion of added “Premises” and corresponding Rentable Area 777
License
Area Premises 6,568 1.80% 0.79% 0.55% 765 Elevator
Lobby Premises 449 0.22% 0.05% 0.04%


C-1
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SPACE LICENSE TERMINATION AGREEMENT
 
[IMAGE]
 
D-1
 

--------------------------------------------------------------------------------

 

SPACE LICENSE TERMINATION AGREEMENT
 
     THIS SPACE LICENSE TERMINATION AGREEMENT (this “Agreement”) is entered into
as of this 1st day of August, 2011 (“Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Owner”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“User”).
 
RECITALS
 
     F. WHEREAS, Owner and User entered into that certain Space License
Agreement (“Space License”) dated as of the December 3, 2009 whereby User
licenses from Owner approximately Six Thousand Five Hundred Sixty-Eight (6,568)
square feet of rentable area on the S-Level of the building located at 777 Old
Saw Mill River Road in Tarrytown, New York (the “License Area”);
 
     G. WHEREAS, the Term of the Space License continues through August 31,
2011;
 
     H. WHEREAS, User desires to lease the License Area pursuant to an amendment
to the Original Lease (as defined in the Space License); and
 
     I. WHEREAS, Owner and User desire to terminate the Space License in
accordance with the following provisions.
 
AGREEMENT
 
     NOW, THEREFORE, Owner and User, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
 
     1. Termination of Space License Agreement. The parties hereby terminate the
Space License as of the Execution Date, and on the Execution Date the Space
License shall be fully and finally surrendered and terminated and shall no
longer be of any force or effect, except for those provisions that, by their
express terms, survive the expiration or earlier termination thereof.
 
     2. Representation of Parties. Each party represents that it has not made
any assignment, sublease, transfer, conveyance or other disposition of the Space
License or any interest therein, nor made or entered into any agreement that
would result in any mechanic’s lien or other claim, demand, obligation,
liability, action or cause of action arising from or with respect to the Space
License or the License Area.
 
     3. Miscellaneous.
 
          a. Voluntary Agreement. The parties have read this Agreement and have
freely and voluntarily entered into this Agreement.
 
1
 

--------------------------------------------------------------------------------

 

          b. Attorneys’ Fees. If either party commences an action against the
other party arising out of or in connection with this Agreement, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action or
proceeding and in any appeal in connection therewith.
 
          c. Successors. This Agreement shall be binding on and inure to the
benefit of the parties and their successors and assigns.
 
          d. Counterparts. This Agreement may be executed in one or more
counterparts that, when taken together, shall constitute one original.
 
          e. Defined Terms. Capitalized terms not otherwise defined herein shall
have the meanings given them in the Space License.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
2
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
hereinabove first written.
 
OWNER:
 
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company

 

By:      /s/ Kevin M. Simonsen
Name: Kevin M. Simonsen
Title:   VP, Real Estate Counsel


 
USER:
 
REGENERON PHARMACEUTICALS, INC.,
a New York corporation

 

By:      /s/ Murray A. Goldberg
Name: Murray A. Goldberg
Title:   Senior Vice President, Finance & Administration and Chief Financial
Officer
 

--------------------------------------------------------------------------------